In re: Samuel Dauphine applying for writ of habeas corpus.
Granted. See order.
PIAMLIN, J.,
is of the view that the showing made does not warrant the exercise of our original or supervisory jurisdiction.
SANDERS, J.,
is of the opinion that the showing made is insufficient to warrant the exercise of our jurisdiction.
On considering the petition of the relator in the above entitled and numbered cause,
It is ordered that the Honorable Bernard J. Bagert, Sr., Judge of Section PI of the Criminal District Court, Parish of Orleans, furnish to this Court certified copies of those portions of the record upon which his ruling was founded;
It is further ordered that in the event the respondent judge fails to comply with the aforesaid order on or before September 10, 1971 that a writ of certiorari issue herein directing the trial judge to transmit to the *681Supreme Court of Louisiana the record in duplicate, or a certified copy of the record in duplicate, of this proceeding and that the trial judge show cause in this Court on October 8, 1971 why the petition of relator should not be granted.